DISMISS; and Opinion Filed September 18, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01164-CV

            IN THE INTEREST OF A.D.M., S.R.M., AND K.D.M., CHILDREN

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-19106-U

                               MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Fillmore
       Before the Court is appellant’s motion for voluntary dismissal of her appeal. Appellant

has informed the Court that she no longer desires to pursue her appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


131164F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.D.M., S.R.M.,                   On Appeal from the 302nd Judicial District
AND K.D.M., CHILDREN                                 Court, Dallas County, Texas.
                                                     Trial Court Cause No. 10-19106-U.
No. 05-13-01164-CV                                   Opinion delivered by Justice Fillmore.
                                                     Justices Bridges and Lewis, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Dale McKenzie, recover his costs of this appeal from
appellant, Kristi Crouch.


Judgment entered this 18th day of September, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–